Citation Nr: 1611240	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include exotropia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran submitted additional evidence in support of his claim after his February 2016 video conference hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015). However, for the reasons discussed below the case must be remanded for additional development.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran seeks service connection for a bilateral eye disability, to include exotropia as a result of his active military service. A remand is necessary to obtain additional development and a supplemental VA opinion.  


VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In his February 2016 video conference hearing, the Veteran testified to receiving inpatient treatment in-service related to his eye disability. The Veteran stated he was treated at Naval Medical Center San Diego Balboa and at other hospitals in-service. Although the Veteran's service treatment records are of record, in-patient service treatment records are kept separately, and do not appear to have been requested.  Attempts must be made now to obtain them.

It is important to note that a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2014). A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. See VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, B.1.f. In VAOGCPREC 3-2003, the VA's General Counsel   concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran testified before the undersigned Veterans Law Judge that he began experiencing symptoms of his current eye disability while on active duty after a head injury. See February 2016 hearing transcript. Further, the Veteran reported at 9 years old he was hit in the head with a plastic hockey stick, and had double vision for 1 to 2 days, which then resolved itself. Id.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015). The Veteran was most recently provided with a VA examination in June 2010. See June 2010 VA examination. The examiner found that the Veteran's current bilateral eye disability was not a result of service and his eye disability has worsened over time due to age. Id. A supplemental VA opinion is warranted to address the private opinions of record, any additional in-service and private records obtained and aggravation of any potential injury pre-existing service.  

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Contact the Veteran and request he identify all facilities, if any, in which he was treated for a head injury at 9 years old then, request from appropriate sources any outstanding private treatment records. 

3. Contact the Veteran and request he identify all facilities in which he was hospitalized while in-service. Then, request from appropriate sources any outstanding in-patient service treatment records. The Veteran noted in his February 2016 testimony receiving treatment at Naval Medical Center San Diego Balboa and other hospitals in-service. 

4. After undertaking the development listed above to the extent possible, refer the case to the VA examiner who provided the June 2010 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If examination of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, and review any additional treatment records and private opinions associated with the claims file since the last examination and revisit all prior opinions provided. After reviewing the claims file and examining the Veteran, if warranted, the examiner should answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed bilateral eye disability, to include exotropia, is related to his active duty service? 

b. Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the Veteran's bilateral eye disability, to include exotropia, pre-existed his active duty service? (May 1974 to  April 1976)

c.  If yes, then was the disability clearly and unmistakably NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by the Veteran's active duty service or whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the bilateral eye disability by the Veteran's active duty service.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's and family member lay statements regarding head trauma in-service, and any additional evidence obtained as a result of this remand (i.e., in-patient service and private treatment records). The examiner's attention is directed to the private opinions in February 2010, June 2011 and September 2013, noting that it was at least as likely as not that the Veteran's current eye disability was caused by injuries sustained in active duty and not due to a childhood injury, which should be thoroughly addressed in the examiners opinion and rationale. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in-service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed bilateral eye disability. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




